Name: 1999/71/EC: Commission Decision of 6 January 1999 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of hardboard originating in Bulgaria, Estonia, Latvia, Lithuania and Poland and terminating the proceeding without measures in respect of such imports originating in Brazil (notified under document number C(1998) 4533)
 Type: Decision
 Subject Matter: competition;  building and public works;  America;  trade;  Europe;  international trade
 Date Published: 1999-01-29

 Avis juridique important|31999D00711999/71/EC: Commission Decision of 6 January 1999 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of hardboard originating in Bulgaria, Estonia, Latvia, Lithuania and Poland and terminating the proceeding without measures in respect of such imports originating in Brazil (notified under document number C(1998) 4533) Official Journal L 022 , 29/01/1999 P. 0071 - 0073COMMISSION DECISION of 6 January 1999 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of hardboard originating in Bulgaria, Estonia, Latvia, Lithuania and Poland and terminating the proceeding without measures in respect of such imports originating in Brazil (notified under document number C(1998) 4533) (1999/71/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 905/98 (2), and in particular Articles 8(1) and 9(2) thereof,After consulting the Advisory Committee,Whereas:(1) By Regulation (EC) No 1742/98 (3) the Commission imposed provisional anti-dumping duties on imports in the Community of hardboard originating in Brazil, Bulgaria, Estonia, Latvia, Lithuania, Poland and Russia and provisionally accepted price undertakings offered by certain exporting producers in the countries concerned by the proceeding, with the exception of Russia.(2) Following the adoption of the provisional anti-dumping measures, in accordance with Article 8(6) of Regulation (EC) No 384/96 (hereinafter referred to as the 'Basic Regulation`), the Commission continued the investigation of dumping, injury and Community interest. The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 194/1999 imposing definitive duties (4).(3) Based on the definitive findings of the investigation, it was concluded that the injury suffered by the Community industry was not caused by imports of hardboard originating in Brazil, that the proceeding should be terminated without the adoption of protective measures with regard to this country and that the undertakings provisionally accepted from the exporting producers in Brazil should lapse according to Article 8(6) of the Basic Regulation.(4) The investigation confirmed the provisional findings of injurious dumping relating to imports originating in Bulgaria, Estonia, Latvia, Lithuania, Poland and Russia.(5) The Commission considers that the price undertakings offered by the exporting producers and provisionally accepted in Commission Regulation (EC) No 1742/98 are an effective measure to remove the injury caused by the dumped imports, since their prices are such as to eliminate the injurious effect of the dumping, they only cover imports of a reduced number of product types and only up to a certain quantity threshold. Indeed, without these three conditions effective monitoring would not be practicable and companies would be encouraged to circumvent the undertaking by declaring as covered by the undertaking product types outside its scope.(6) In accordance with the provisions of the undertakings, the minimum prices contained therein have been amended in line with the definitive findings of the investigation.(7) Having been informed of the main facts and considerations on the basis of which the Commission intended to accept the undertakings, the Community industry did not raise any objections to the acceptance of the proposed undertakings.(8) In the event of a breach or withdrawal of the undertaking a definitive anti-dumping duty may be imposed, pursuant to Article 8(9) and (10) of the Basic Regulation,HAS ADOPTED THIS DECISION:Article 1 1. The undertakings offered by the producers mentioned below, in the framework of the anti-dumping proceedings concerning imports into the Community of hardboard originating in Bulgaria, Estonia, Latvia, Lithuania and Poland are hereby accepted.>TABLE>2. The investigations in connection with the anti-dumping proceedings referred to in paragraph 1 are hereby terminated with regard to the parties named in that paragraph.Article 2 The proceeding in respect of imports of hardboard originating in Brazil is hereby terminated without adoption of protective measures.Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 6 January 1999.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 128, 30. 4. 1998, p. 18.(3) OJ L 218, 6. 8. 1998, p. 16.(4) See page 16 of this Official Journal.